Rejoinder of Claims
Claims 1, 3, 5-6, 12 and 14-15 are allowable. Claims 8-11, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions and species, as set forth in the Office action mailed on 09/05/2018, is hereby withdrawn and claims 8-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in an interview with Christopher Brody on 08/09/2021.


1. Means for the avoidance and/or elimination of microbial
growth in a storage for a liquid hydrocarbon, the means comprising:
- a separation means with which an interface between a phase of a liquid
hydrocarbon and a phase of water can be reduced, and
- wherein the separation means has a density which is greater than a density
of the liquid hydrocarbon and which is lower than a density of the water,
- the separation means contains a non-stick substance including
polytetrafluoroethylene (PTFE) or perfluoroalkoxy polymers (PFA),
- the separation means consisting of the non-stick substance or being coated
with the non-stick substance,
- the surface of the non-stick substance including a biocide and/or a biostatic,
- the biocide and/or a biostatic being active particles formed as nanoparticles
and/or nanofibers, wherein the biocide and/or biostatic can be released in a
controlled manner, the controlled manner achieved by furnishing the active
particles of the biocide and/or biostatic with a casing, which is more soluble in
the water than the active particles of the biocide and/or biostatic.

2. (canceled)

3. Means according to claim 1, characterized in that the


4. (canceled)

5. Means according to claim 1, characterized in that the
biocide is a microbiocide.

6. Means according to claim 1, characterized in that the
biocide contains silver.

7. (canceled)

8. A method for the avoidance and/or elimination of microbial growth
in a storage for a liquid hydrocarbon, comprising the following steps:
- introduction of a means as a separation means, which has a greater density
than a liquid hydrocarbon and which has a lower density than water,
and
- reduction of an interface between a phase of the liquid hydrocarbon
and a water phase.

9. Method according to claim 8, characterized in that the means
comprises a non-stick material and/or a biocide and/or a biostatic.


means is arranged as a separation means between a phase of a liquid
hydrocarbon and a water phase, whereby an interface between a
phase of the liquid hydrocarbon and a water phase is reduced.

11. Storage for a liquid hydrocarbon according to claim 10,
characterized in that the means comprises a non-stick material and/or a biocide
and/or a biostatic.

12. Means for the avoidance and/or elimination of microbial
growth in a storage for a liquid hydrocarbon, the means comprising:
- a separation means with which an interface between a phase of a liquid
hydrocarbon and a phase of water can be reduced, and
- wherein the separation means has a density which is greater than a density
of the liquid hydrocarbon and which is lower than a density of the water,
- wherein the separation means is a solid, which is designed as a floating body,
formed as a full or hollow body comprising one or more materials that are
neither soluble in liquid hydrocarbon nor soluble in water,
- the separation means contains a non-stick substance including
polytetrafluoroethylene (PTFE) or perfluoroalkoxy polymers (PFA),
- a surface of the non-stick substance being doped with a biocide and/or a
biostatic.



14. Means according to claim 12, characterized in that the biocide is a microbiocide.

15. Means according to claim 12, characterized in that the biocide contains silver.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/CELESTE A RONEY/Primary Examiner, Art Unit 1612